IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 16, 2009
                                No. 08-40679
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

GEORGE HARRY DAVIS, JR

                                           Petitioner-Appellant

v.

FRANCISCO QUINTANA, Warden

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:06-CV-721


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      George Harry Davis, Jr., federal prisoner # 08260-078, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition as repetitious. The district
court also made alternative findings regarding Davis’s petition, determining that
Davis’s allegations were insufficient to support a claim under 28 U.S.C. § 2255’s
savings clause and that Davis was not entitled to injunctive relief under the
Privacy Act, 5 U.S.C. § 552a.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-40679

      Although Davis challenges the district court’s alternative findings, he has
failed to challenge the district court’s primary determination that his § 2241
petition was repetitious. Although pro se briefs are afforded liberal construction,
Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993). Failure to identify an error in the district court’s analysis is the
same as if Davis had not appealed the judgment. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      This court may affirm the district court’s denial of relief on any ground
supported by the record. See Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000).
Because Davis has failed to challenge the district court’s determination that his
petition was repetitious, Davis is not entitled to relief. See Brinkmann, 813 F.2d
at 748; Scott, 227 F.3d at 262.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2